BUFFINGTON, Circuit Judge.
In the court below, Edward Joseph Phelps brought suit and recovered a verdict against the United States on a contract of war risk term insurance issued to him while in its military service. The issue in this case was whether the insured was totally disabled as provided by regulation, viz. “Any impairment of mind or body which renders it impossible for the disabled person to follow continuously any substantially gainful occupation.” The trial judge submitted that question to the jury in a satisfactory charge, and the only question now raised is whether he should have given binding instructions in favor of the government. It will thus be seen no principle of law, precedent, or construction of statute is involved. The case depends on its individual facts. We have individually studied the proofs and collectively discussed them, with the result we are of opinion it was the duty of the court to submit the ease to the jury.
Its judgment is therefore affirmed.